DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0164654, Huang hereafter) in view of Chu et al. (US 2015/0131517, Chu-1 hereafter).
RE claims 1 and 11, Huang discloses an electronic device and method for providing a multi-user (MU)-request-to-send (RTS) frame, comprising: an antenna node configured to communicatively couple to an antenna; and an interface circuit, communicatively coupled to the antenna node, configured to communicate with a second electronic device and a third electronic device (Figures 1-7), wherein the electronic device is configured to: provide, from the interface circuit, a multi-user (MU)-request-to-send (RTS) frame that communicates an RTS in a channel associated with the second electronic device and communicates a second RTS in a second channel associated with the third electronic device (Paragraphs 45-48); and receive, at the interface circuit, an MU-clear-to-send (CTS) frame comprising a CTS in a third channel associated with the third electronic device (Paragraphs 49-50).
Huang does not explicitly disclose wherein the third electronic device comprises a sub-channel selective transmission (SST) station and the second electronic device comprises a non-SST station.
However, Chu-1 teaches wherein the third electronic device comprises a sub-channel selective transmission (SST) station and the second electronic device comprises a non-SST station (Paragraphs 140 teaches an AP and one or more client stations configured to support sub-channel selective transmissions (SST)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device and method of Huang with the teachings of Chu-1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
RE claim 2, Huang in view of Chu-1 discloses the electronic device of claim 1 as set forth above. Note that Huang further discloses wherein the channel comprises a primary channel and the second channel comprises a secondary channel (Paragraph 45, MU-RTS on respective STA subchannels).
RE claim 3, Huang in view of Chu-1 discloses the electronic device of claim 1 as set forth above. Note that Huang further discloses wherein the third channel is equal to, or a subset of, the second channel (Paragraph 49, MU-RTS on the same or different subchannels which may further be the same or different size than the MU-CTS subchannels).
RE claim 4, Huang in view of Chu-1 discloses the electronic device of claim 1 as set forth above. Note that Huang further discloses wherein the third channel is different from, and does not overlap, the channel (Paragraph 49, MU-RTS on the same or different subchannels which may further be the same or different size than the MU-CTS subchannels).

RE claim 5, Huang in view of Chu-1 discloses the electronic device of claim 1 as set forth above. Note that Huang further discloses wherein the second channel comprises a packet detection channel associated with the third electronic device (Paragraph 45, respective subchannels for each STA are for RTS detection), and the third channel comprises a CTS reception channel associated with the electronic device (Paragraph 49, MU-RTS on the same or different subchannels which may further be the same or different size than the MU-CTS subchannels).
RE claim 6, Huang in view of Chu-1 discloses the electronic device of claim 1 as set forth above. Note that Huang further discloses wherein the MU-RTS frame comprises a user- information field specific to the third electronic device (Paragraphs 45-47, STA specific information).
RE claim 7, Huang in view of Chu-1 discloses the electronic device of claim 1 as set forth above. Note that Huang further discloses wherein the MU-RTS frame specifies a format type of the CTS (Paragraphs 45-47).
RE claim 12, Huang discloses an electronic device, comprising: an interface circuit, communicatively coupled to an antenna node, configured to allow the electronic device to communicate with a second electronic device (Figures 1-7), wherein the electronic device is configured to: receive, at the interface circuit in a channel associated with the electronic device, a request-to-send (RTS) in a multi-user (MU)-request-to-send (RTS) frame, wherein the MU-RTS frame is associated with the second electronic device and communicates a second RTS in a second channel associated with a third electronic device (Paragraphs 45-48); and provide, from the interface circuit, a clear-to-send (CTS) in an MU-CTS frame in a third channel associated with the electronic device (Paragraphs 49-50).
Huang does not explicitly disclose wherein the third electronic device comprises a sub-channel selective transmission (SST) station and the second electronic device comprises a non-SST station.
However, Chu-1 teaches wherein the third electronic device comprises a sub-channel selective transmission (SST) station and the second electronic device comprises a non-SST station (Paragraphs 140 teaches an AP and one or more client stations configured to support sub-channel selective transmissions (SST)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Huang with the teachings of Chu-1 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
RE claim 13, Huang in view of Chu-1 discloses the electronic device of claim 12 as set forth above. Note that Huang further discloses wherein the second channel comprises a primary channel and the channel comprises a secondary channel (Paragraph 45, MU-RTS on respective STA subchannels).
RE claim 14, Huang in view of Chu-1 discloses the electronic device of claim 12 as set forth above. Note that Huang further discloses wherein the third channel is equal to, or a subset of, the channel (Paragraph 49, MU-RTS on the same or different subchannels which may further be the same or different size than the MU-CTS subchannels).
RE claim 15, Huang in view of Chu-1 discloses the electronic device of claim 12 as set forth above. Note that Huang further discloses wherein the third channel is different from, and does not overlap, the second channel (Paragraph 49, MU-RTS on the same or different subchannels which may further be the same or different size than the MU-CTS subchannels).
RE claim 16, Huang in view of Chu-1 discloses the electronic device of claim 12 as set forth above. Note that Huang further discloses wherein the third channel comprises a CTS reception channel associated with the electronic device (Paragraph 45, respective subchannels for each STA are for RTS detection).
RE claim 17, Huang in view of Chu-1 discloses the electronic device of claim 12 as set forth above. Note that Huang further discloses wherein the MU-RTS frame comprises a user- information field specific to the electronic device. (Paragraphs 45-47, STA specific information).
RE claim 18, Huang in view of Chu-1 discloses the electronic device of claim 12 as set forth above. Note that Huang further discloses wherein the MU-RTS frame specifies a format type of the CTS (Paragraphs 45-47).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chu-1 and further in view of Chu et al. (US 2019/0182863, Chu-2 hereafter).
RE claim 8, Huang in view of Chu-1 discloses the electronic device of claim 7 as set forth above. Huang in view of Chu-1 does not explicitly disclose wherein the format type comprises an extended-CTS (E-CTS).
However, Chu-2 teaches wherein the format type comprises an extended-CTS (E-CTS) (Paragraph 114, an extended CTS is used in response to a MU-RTS).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Huang in view of Chu-1 with the teachings of Chu-2 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chu-1 and further in view of Hedayat (US 2016/0360443).
RE claims 9 and 19, Huang in view of Chu-1 discloses the electronic device of claim 9 and claim 19  as set forth above. Huang in view of Chu-1 does not explicitly disclose wherein the electronic device is configured to provide, from the interface circuit, a beacon frame with information specifying a broadcast targeted wake-up time (TWT) with services periods (SPs) associated with at least the third electronic device.
However, Hedayat teaches wherein the electronic device is configured to provide, from the interface circuit, a beacon frame with information specifying a broadcast targeted wake-up time (TWT) with services periods (SPs) associated with at least the third electronic device (Paragraph 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Huang in view of Chu-1 with the teachings of Hedayat since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
RE claims 10 and 20, Huang in view of Chu-1 and further in view of Hedayat discloses the electronic device of claim 9 and claim 19  as set forth above. Note that Hedayat further teaches wherein the information specifies when RTS- CTS signaling is to be used prior to an uplink transmission associated with the third electronic device, or that specifies when the uplink transmission is triggered by the electronic device (Paragraph 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Huang in view of Chu-1 with the teachings of Hedayat since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461